DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 17, 2022.
Applicant's election with traverse of group 1, claims 1-6 and 12-19 in the reply filed on June 17, 2022 is acknowledged.  The traversal is on the ground(s) that it would not be a significant search burden to examine both the opening and closing of the door based on a defined zone.  This is not found persuasive because there would be a significant search burden to search both the opening and closing of the door based on a defined zone.  Invention I would require a search in at least CPC EO5F 15/73 along with a unique text search. Invention II would not be searched as above and would require a search in at least CPC EO5F 15/76 along with a unique text search.  These inventions are not obvious variants of one another and would each require a unique text search for each of the subcombinations.  It is noted that a rejoinder can be made upon allowance of a generic claim if the withdrawn claims are amended to incorporate the allowable subject matter.  
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 71, 8, 44, 40, and 200.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “58, 59, 60, and 61” has been used to designate both vehicle-user interfaces and camera, connection bus, onboard computer, and sensors, respectively.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 12-15, and 17-19 is/are rejected under 35 U.S.C. 102(2) as being anticipated by Tokudome (US 20210180390).
In regards to claim 12, Tokudome discloses of a method for presence-based vehicle door operation (Abstract), the method comprising:
establishing a defined zone in an environment behind of the vehicle door of a vehicle (Figs 1A-1D, 2A-2D, 4, Para 0035, 0041-0042);
recognizing a presence of a user within the zone (Para 0033-0037, Figs 1A-1D);
recognizing the user has remained within the zone for a prescribed time period (Para 0092-0096, Fig 10 and 4);
for a first time, recognizing the user no longer remains within the zone (Para 0035, 0112-0114, Figs 1B-1C);
causing the vehicle door to open after recognizing the user no longer remains within the zone for the first time (Para 0035, 0112-0114, Figs 1B-1D);
after the user returns to the zone, receiving a signal to close the vehicle door (Para 0036, 0120-0123, Figs 2A-2D, 4);
for a second time, recognizing the user no longer remains within the zone (Para 0036, 0120-0123, Figs 2A-2D, 4); and
causing the vehicle door to close after recognizing the user no longer remains within the zone for the second time (Para 0036, 0120-0123, Figs 2A-2D, 4).
In regards to claim 13, Tokudome discloses of the method of claim 12, further comprising:
recognizing the movement of the user within the zone (Para 0033-0037, 0112-0114, 0120-0123, Figs 1A-1D);
determining an intent of the user based on the movement of the user within the zone (Para 0033-0037, 0112-0114, 0120-0123, Figs 1A-1D); and
based on the intent of the user, causing the vehicle door to open and/or close (Para 0033-0037, 0112-0114, 0120-0123, Figs 1A-1D).
In regards to claim 14, Tokudome discloses of the method of claim 12, further comprising: providing an acknowledgement cue after recognizing the presence of the user (Para 0052, 0106-0108).
In regards to claim 15, Tokudome discloses of the method of claim 12, further comprising: providing an initiation cue after recognizing the user has remained within the zone for the prescribed time period (Para 0052, 0106-0108).
In regards to claim 17, Tokudome discloses of the method of claim 12, wherein the user is identified based on the location of a keyfob in relation to the zone (Para 0046-0047, 0053).
In regards to claim 18, Tokudome discloses of the method of claim 12, wherein: after the user returns to the zone, when the user is recognized to remain within the zone for a second prescribed time period, inhibit the vehicle door from being able to close (Para 0092-0096, 0036, Fig 10 and 4).
In regards to claim 19, Tokudome discloses of the method of claim 12, further comprising: providing an acknowledgement cue after receiving the signal (Para 0052, 0106-0108).
In regards to claims 1-4 and 6, the claims recite analogous limitations to claims 12-15 and 17, respectively, and are therefore rejected on the same premise.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokudome in view of Linden et al. (US 20180236972; hereinafter Linden).
In regards to claim 16, Tokudome discloses of the method of claim 12.  
However, Tokudome does not specifically disclose of the prescribed period of time is at least two (2) seconds.
Linden, in the same field of endeavor, teaches of the prescribed period of time is at least two (2) seconds (Para 0006, 0033).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 12, as taught by Tokudome, to include the prescribed period of time is at least two (2) seconds, as taught by Linden, in order to prevent the risk of power failure in response to the presence of a casual passer-by (Linden Para 0033).
In regards to claim 5, the claim recites analogous limitations to claim 16 and is therefore rejected on the same premise.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tokudome (US 20190249480) discloses of detection means that opens or closes a vehicle door in response to a user presence.  
Tokudome (US 20170114586) discloses of a vehicle door only automatically opening when a user is not at risk of being hit by the door.  
Endo (US 9193331) discloses of a opening operation that has a buzzer sound to warn the user to retreat, which occurs after a user stands in a position for a predetermined amount of time.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./               Examiner, Art Unit 3663                                                                                                                                                                                         
/JAMES M MCPHERSON/               Examiner, Art Unit 3663